James H. Pilkinton, Judge, dissenting. I would affirm this case. As I view the record, the mistake, misunderstanding or error, if any, was on the part of appellant’s attorney and not on the part of the trial court. Trial judges are not always privy to the tactics, or choices of evidence, adopted by lawyers practicing before them in a contested case. I agree with the majority that the cargo weight, and the testimony of witness Tollett, would have been proper rebuttal testimony if it had been timely offered. Here the record reflects that the defendants had completed their case and the plaintiff discussed calling Mr. Tollett. At this point, counsel for the plaintiff advised the court that the amount of cargo “Is not in issue anymore”. The trial judge was under no obligation to inject himself into this decision, made by the trial counsel for appellant, even if the lawyer was under the false impression as to what Mr. Gardner, a prior witness for defendants, had said regarding the weight of the cargo. In fact, it seems to me that it would have been improper for the judge to have done so at this juncture. It would perhaps have amounted to “assisting” the appellant in trying its case. The judge was not called upon at that juncture of the trial to pass on whether or not this evidence was proper rebuttal because appellant’s counsel withdrew the issue at that time. The majority speculates that the appellant later realized its mistake and moved to reopen the record to permit Tollett’s testimony to be placed before the jury. However, by this time both sides had rested, and the court had already instructed the jury. I do not believe that this motion to reopen was timely filed. To say the least, the granting or denial of the motion to reopen was a matter within the discretion of the trial judge. Under the circumstances, I cannot say that the trial court abused its discretion in denying the motion. Most trial attorneys in retrospect can always see things that they wish they had done differently during the trial; and, which they would approach in another manner if given a second chance. However, I do not believe that we should reverse a case because the lawyer misunderstands some of the testimony or fails to follow the evidence during the trial. I also do not think the trial judge was under any obligation to monitor the evidence presented by one of the parties for the purpose of being certain that such party did not misunderstand some of the testimony; or, to be sure that one of the parties presented the strongest case possible; or, that an attorney for one of the litigants did or did not make a mistake in choosing to contest, or not to contest, a certain fact question in issue. To do so, I believe, would inject the trial judge improperly into the presentation of evidence. It would confuse the role of the judge with that of trial counsel. If the weight of the cargo, and the fact that appellee had the only barge on the river that day, were as important to appellant’s case as it now claims, why was this evidence not offered by appellant as a part of its case in chief? As plaintiff below, appellant had the burden of proving its case. Witness Tollett was available, or could have been available to appellant at any time during the trial. Appellant did not attempt to call him until after both sides had rested, and the judge had instructed the jury. I do not believe the trial judge exceeded his discretionary authority. Therefore, I respectfully dissent. I am authorized to state that Hays, J., joins in this dissent.